UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2014 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-25429 PROGREEN PROPERTIES, INC. (Exact name of registrant as specified in its charter) DELAWARE 59-3087128 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 380 North Old Woodward Ave., Suite 300, Birmingham, MI (Address of Principal Executive Offices) (Zip Code) (248) 530-0770 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESx NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a smaller reporting company.(Check One): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesxNo The number of shares outstanding the issuer's common stock, par value $.0001 per share, was 104,329,703 as of March, 2014. PROGREEN PROPERTIES, INC. INDEX Page Part I.Financial Information 3 Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of January 31, 2014 (unaudited) and as of April 30, 2013 4 Condensed Consolidated Statements of Operations for the Nine Months Ended January 31,2014 and 2013 (unaudited) 5 Condensed Consolidated Statements of Stockholders’ Equity (unaudited) 6 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended January 31,2014 and 2013 (unaudited) 7 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 16 Item 4.Controls and Procedures. 16 Part II. Other Information 17 Item 6.Exhibits. 17 Signatures 17 2 ProGreen Properties, Inc. PART I. FINANCIAL INFORMATION Item 1. Financial Statements Certain information and footnote disclosures required under accounting principles generally accepted in the United States of America have been condensed or omitted from the following financial statements pursuant to the rules and regulations of the Securities and Exchange Commission. It is suggested that the following financial statements be read in conjunction with the year-end financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the year ended April 30, 2013. The results of operations for the three and nine months ended January 31, 2014 and 2013 are not necessarily indicative of the results for the entire fiscal year or for any other period. 3 ProGreen Properties, Inc. Condensed Consolidated Balance Sheets January 31, April 30, Assets (Unaudited) Cash $ $ Property under development - Accounts receivable Accrued interest receivable - Investment - non-marketable securities - Note receivable - ARG - Note receivable - rental property Prepaid expenses - Deposits Property and equipment: Vehicles, furniture and equipment, net of accumulated depreciation of $28,357 and $18,163 Total assets $ $ Liabilities and Stockholders' Deficit Accounts payable and accrued expenses $ $ Accrued interest Payable under management agreement Obligations under capital leases Notes payable - Tenant deposits Convertible debenture payable to related party, net of unamortized discount of $5,907 and $11,224 Total liabilities Stockholders' deficit Preferred stock, $.0001 par value, 10,000,000 shares authorized, no shares issued and outstanding - - Common stock, $.0001 par value, 250,000,000 shares authorized and 104,329,703 outstanding at January 31, 2014 and April 30, 2013 Additional paid in capital Less: amount due from related party subscriber under subscription agreement ) ) Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying Notes to Unaudited Condensed Consolidated Financial Statements 4 ProGreen Properties, Inc. Condensed Consolidated Statements of Operations (UNAUDITED) Three Months Ended Nine Months Ended January 31, January 31, Revenues: Condominium Sales $
